Citation Nr: 0121601	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  99-04 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating higher than 30 percent for tinea 
pedis ("fungus of the feet").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from August 
1973 to August 1975.

In February 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee, increased the 
rating for the veteran's bilateral tinea pedis ("fungus of 
the feet") from the noncompensable level of 0 percent to 10 
percent.  He submitted a Notice of Disagreement (NOD) in 
August 1998 requesting a rating higher than 10 percent.  And 
in February 1999, after having him examined and considering 
additional medical evidence, the RO again increased his 
rating-this time from 10 to 30 percent.  After receiving a 
Statement of the Case (SOC), he submitted a Substantive 
Appeal (on VA Form 9) in March 1999 to perfect an appeal to 
the Board of Veterans' Appeals (Board).  He wants a rating 
higher than 30 percent.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).

In his March 1999 Substantive Appeal, the veteran requested a 
hearing at the RO before a Member of the Board (i.e., a 
Travel Board hearing).  The RO scheduled his Travel Board 
hearing for February 1, 2001, and notified him of the date, 
time, and location of the hearing, but he failed to report 
for it.  However, the Board subsequently learned that he had 
submitted a statement in January 2001, prior to the scheduled 
hearing date, indicating that he would not be able to make 
the Travel Board hearing in Nashville due to "personal 
reasons."  So he requested that the RO reschedule his 
hearing for Memphis, instead.  However, because hearings are 
not conducted in Memphis, the Board sent him a letter in 
April 2001 requesting that he clarify whether he still wanted 
a Travel Board hearing.  He since has indicated in a 
statement received later in April 2001 that he no longer 
wants a Travel Board hearing, and that the Board may proceed 
to adjudicate his claim.  Therefore, since he withdrew his 
hearing request, the Board is free to go ahead and issue a 
decision in his appeal.  See 38 C.F.R. § 20.704(e) (2000).



FINDINGS OF FACT

1.  As a result of his tinea pedis, the veteran's feet are 
dry, scaly, and itch all along the plantar surface, between 
his toes; he also has painful keratotic lesions along the 
medial aspect of both hallux.

2.  There is no objective medical evidence of ulceration or 
extensive exfoliation or crusting, systemic or nervous 
manifestations, or an exceptionally repugnant status.

3.  The veteran has various other conditions causing 
functional impairment in his feet, too, including 
onychomycosis, pes planus, calcaneal spurs, and 
osteoarthritis, none of which is service connected.


CONCLUSION OF LAW

The criteria have not been met for a rating higher than 30 
percent for tinea pedis (fungus of the feet).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 
4.118, Diagnostic Codes 7806, 7813 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings are determined by comparing the symptoms the veteran 
is presently experiencing with criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule)-which is 
based on average impairment in earning capacity.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  And after careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations concerning the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
But where, as here, he is requesting a higher rating for a 
condition that was service connected many years ago-as 
opposed to appealing the initial rating that was assigned at 
that time after establishing his entitlement to service 
connection for the condition, his current level of functional 
impairment is of primary importance.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  And this, in turn, means the 
Board does not have to consider whether he is entitled to a 
"staged" rating to compensate him for times since filing 
his current claim when his disability may have been more 
severe than at other times during the course of his appeal.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

As a result of the two increases granted by the RO, the 
veteran now has a 30 percent rating for the dermatological 
condition affecting his feet.  It is rated as 
dermatophytosis-which, in turn, is rated analogous to 
eczema.  38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813.  See 
also 38 C.F.R. § 4.20.  Under these codes, a 30 percent 
rating requires constant exudation or itching, extensive 
lesions, or marked disfigurement.  Whereas a 50 percent 
rating requires ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, 
or an exceptionally repugnant status.  Id.

By increasing the veteran's rating to 30 percent, the RO 
already has acknowledged that his feet are dry, scaly, and 
itch (are "pruritic") all along the plantar surface, 
between his toes.  The RO also conceded that he even has 
painful keratotic lesions along the medial aspect of both 
hallux, since all of these symptoms were clinically evident 
during an examination in the VA outpatient podiatry clinic in 
March 2000.  These symptoms also were clinically evident when 
examined in the VA outpatient podiatry and dermatology 
clinics on various other occasions, as well, including in 
August 1997, July 1998, October 1998, June 1999, and April 
2000.  So it is not disputed, either by the RO or the Board, 
that he experiences those symptoms; indeed, he has for quite 
sometime now.  But there, however, is no objective clinical 
indication that he experiences the symptoms that are 
necessary for a 50 percent rating, so his appeal must be 
denied.

On none of the occasions alluded to above, or even during his 
January 1999 VA compensation examination, was there ever any 
objective clinical evidence indicating the veteran has 
ulceration or extensive exfoliation or crusting, systemic or 
nervous manifestations, or an exceptionally repugnant status.  
And that was irrespective of his claims that various 
modalities of treatment (e.g., topical medication, foot 
powder, orthopedic shoes, etc.) have not provided any long-
lasting relief of the symptoms associated with his tinea 
pedis.  It also deserves mentioning in this regard that he 
has a number of other conditions affecting his feet, too, not 
the least of which are his onychomycosis (toenails), pes 
planus (flat feet), calcaneal spurs (heels), and 
osteoarthritis.  But none of those additional conditions is 
service connected, so the resulting functional impairment 
that he has as a consequence of them cannot, in turn, be used 
as a basis for assigning a higher rating for his tinea pedis.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The 
medical records on file confirm that he experiences chronic 
pain and other symptoms associated with those conditions 
also-that is, aside from the symptoms that he experiences as 
a result of his tinea pedis.

The medical and other evidence of record shows the current 
severity of the veteran's tinea pedis ("fungus of the 
feet") is most commensurate with the 30 percent rating that 
he already has.  Thus, this rating must continue, and he is 
not entitled to a higher rating.  And since the preponderance 
of the evidence is against the claim for a higher rating, the 
benefit-of-the-doubt rule does not apply.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

The Board notes additionally that there is no evidence the 
schedular criteria are inadequate to evaluate the severity of 
the veteran's tinea pedis-since there is no indication the 
condition has caused marked interference with his employment 
(i.e., beyond that contemplated in his assigned evaluation), 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards.  In fact, he, himself, 
acknowledged during his January 1999 VA compensation 
examination that, since he has a "desk job" as a security 
guard and dispatcher, he does not have any difficulty at all 
at his job in doing what he is required to do.  Consequently, 
in the absence of evidence of factors that might warrant 
granting a higher rate of compensation on an 
extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b)(1), 
the Board is not required to remand his claim to the RO for 
such consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Lastly, in denying this claim for a higher rating for the 
tinea pedis, the Board is mindful of the rather recently 
enacted Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This new law, among 
other things, eliminated the concept of a well-grounded claim 
and redefined VA's obligations to the veteran insofar as 
appropriately notifying him of the type of evidence needed to 
substantiate his claim and complete his application for 
additional VA benefits.  This new law also requires that VA 
provide additional assistance to him in obtaining potentially 
relevant evidence that he identifies as possibly supportive 
of his claim.

Although the RO did not readjudicate the veteran's claim 
specifically in light of the VCAA, the RO nonetheless 
appropriately assisted him in developing his claim in the 
spirit of this new law.  For instance, the RO sent him a 
letter in November 1997 responding to his request for copies 
of his service medical records (SMRs); the RO enclosed the 
requested copies of his SMRs along with its letter to comply 
with the Freedom of Information Act (FOIA).  The RO sent 
another letter in December 1997 and again enclosed copies of 
his SMRs, at no charge to him.  The RO sent him additional 
letters in March 1998 and August 1998 apprising him of the 
reasons and bases for its decision, including the legal 
requirements for obtaining a higher rating, and gave him an 
overview of the VA adjudication process once he had initiated 
an appeal.  That included notifying him of his right to 
representation and what was necessary to perfect an appeal to 
the Board.  The RO provided even further notice of the 
reasons and bases for its decision and of the legal 
requirements for obtaining a higher rating, so on and so 
forth, when sending him a statement of the case (SOC) in 
March 1999 and when apprising him of another rating decision 
concerning this claim that same month.  The RO also gave him 
an opportunity to testify at a hearing, as indicated by a 
June 1999 letter, and the RO sent him a 
supplemental statement of the case (SSOC) in December 2000 to 
address the additional evidence of record that had been 
submitted or otherwise obtained since the SOC.  And although 
scheduled for a February 2001 hearing before a Member of the 
Board (Travel Board hearing), the veteran failed to report.

The Board subsequently learned, however, that the veteran had 
submitted a statement in January 2001, prior to the scheduled 
hearing date, indicating that he would not be able to make 
the Travel Board hearing in Nashville due to 
"personal reasons."  So he requested that the RO reschedule 
his hearing for Memphis, instead.  But as indicated earlier 
in this decision, since hearings are not conducted in 
Memphis, the Board sent him a letter in April 2001 requesting 
that he clarify whether he still wanted a Travel Board 
hearing.  And he subsequently indicated in a statement 
received later in April 2001 that he no longer wanted a 
Travel Board hearing, and that the Board could proceed to 
adjudicate his claim.  Therefore, since he withdrew his 
hearing request, the Board was free to go ahead and issue a 
decision in his appeal, see 38 C.F.R. § 20.704(e) (2000), and 
he is not prejudiced by the Board going ahead and deciding 
his claim without first remanding 

it to the RO for specific consideration of the VCAA-
particularly since he has not identified any additional 
evidence, not already of record, that needs to be obtained.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

The claim for a rating higher than 30 percent for tinea pedis 
(fungus of the feet) is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

